Ryan, C.
Plaintiff in error brought this action in the district court of Dodge county against said county for the recovery of damages, caused by the loss of certain described property, occasioned by the unsafe condition of a bridge which the county was by law under obligation to keep'in repair. A demurrer on the ground that the petition failed to state facts sufficient to constitute a cause of action was sustained. This ruling was on December 2, 1890. On the 18th of January, 1893, there was filed in this court an opinion holding a petition good, which was as vulnerable to the *509objection urged in argument as that of which the sufficiency is questioned by defendant’s argument in this case. (Hollingsworth v. Saunders County, 36 Neb., 141.) Distinctly stated, this criticism is that no notice was alleged to have been given as to the defective condition of the bridge, as under certain conditions is required by sections 1 and 2, chapter 7, Laws, 1889, wherefore it is argued no accident resulting from the condition of that bridge could become the foundation of an action for damages. The provisions of section 4 of the act referred to expressly confer a right of action independently of whether or not the county authorities had been previously notified of the unsafe condition of the bridge which caused the accident. This view finds support in the case above cited. The judgment of the district court is
Reversed.